United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1549
Issued: April 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal from a December 13, 2006 decision of a
hearing representative of the Office of Workers’ Compensation Programs that affirmed a
May 30, 2006 Office decision terminating her compensation benefits and denying her request for
a schedule award. She also appealed a March 5, 2007 decision, which denied her claim for a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to justify termination of
appellant’s benefits effective May 30, 2006; (2) whether appellant established that she had any
continuing employment-related disability or condition after May 30, 2006; (3) whether the
Office properly denied appellant’s claim for a schedule award for the left upper extremity; and
(4) whether the Office properly denied appellant’s claim for a recurrence of disability.

FACTUAL HISTORY
On July 28, 2000 appellant, then a 50-year-old bundle sorter operator, filed a recurrence
of disability claim alleging that she developed left shoulder and left hand pain while performing
her work duties. The Office advised appellant that this claim was a new condition and would be
developed as an occupational disease claim.1 The Office accepted the claim for left shoulder
bursitis, left carpal tunnel syndrome and cervical thoracic strain. Appellant did not stop work
and returned to a light-duty position.
Appellant came under the care of Dr. Scott M. Fried, an osteopath, who treated her since
June 2001. In his reports dated June 5 to July 19, 2002, Dr. Fried treated appellant for left
shoulder bursitis and bilateral carpal tunnel syndrome. He noted that appellant worked as a
bundle sorter and was required to perform repetitive hand, wrist and arm activity. Dr. Fried
diagnosed left shoulder capsulitis with auxiliary neuritis and scapular winging, brachial
plexopathy on the left and mild on the right, bilateral median neuropathy and radial tunnel left
with mild cubital tunnel. A June 20, 2002 functional capacity evaluation indicated restrictions
on lifting and overhead activity.
The Office referred appellant to Dr. Robert D. Aiken, a Board-certified neurologist, for a
second opinion. In a September 12, 2002 report, Dr. Aiken noted appellant’s history and listed
findings. He diagnosed cervical sprain and strain, lumbar sprain and a visibly enlarged upper left
arm. Dr. Aiken opined that appellant had residuals of her work injury characterized by neck, low
back and left arm pain. He recommended further evaluation regarding the enlarged upper left
arm. Dr. Aiken opined that appellant could work full time with restrictions. A November 13,
2002 electromyogram (EMG) revealed left brachial plexus level neuropathy and mild left radial
nerve segmental neuropathy of the elbow with borderline normal values on the right.
On January 20, 2003 appellant requested a schedule award. The Office referred
Dr. Aiken’s report to an Office’s medical adviser who, on March 18, 2003, noted that appellant
was not at maximum medical improvement and recommended an evaluation by a rheumatologist
to determined the etiology of appellant’s enlarged left upper extremity.
The Office referred appellant to Dr. Arthur Huppert, a Board-certified rheumatologist, for
a second opinion. In an August 15, 2003 report, Dr. Huppert diagnosed neck pain, shoulder pain,
rotator cuff syndrome and painful feet syndrome. He advised that appellant’s symptoms were
not due to a discrete work injury because they were too widespread and there was insufficient
specific trauma to cause such pain. Dr. Huppert opined that there was an underlying multifocal
degenerative joint disease in the cervical spine, hands and shoulders. He recommended an
extensive work-up to include x-rays, magnetic resonance imaging (MRI) scan and EMG.
Dr. Huppert opined that there was an unlikely relationship between appellant’s job and pain;
however, in the alternative, if significant abnormalities were found on the diagnostic testing, then
consideration of permanent or partial disability needed to be examined. In an October 1, 2003
supplemental report, Dr. Aiken recommended physical therapy for appellant’s neck, shoulders
1

The record reflects that appellant filed a claim which was accepted for right carpal tunnel syndrome, claim
number 03-2003692. She also filed a claim which was accepted for a left foot contusion, claim number 03-0247106.
These claims are not before the Board at this time.

2

and lower back with work hardening. He opined that, after a regimen of physical therapy,
appellant could return to work.
On December 11, 2003 appellant claimed a schedule award and submitted an August 14,
2003 report from Dr. David Weiss, an osteopath, who diagnosed cumulative and repetitive
trauma disorder, bilateral brachial plexopathy, left greater than right, left median nerve
neuropathy, bilateral radial tunnel syndrome, left greater than right, acromioclavicular
arthropathy with impingement to the left shoulder, chronic supraspinatus tendinitis to the left
shoulder, cumulative and repetitive trauma disorder with diffuse degenerative joint disease and
bilateral tarsal tunnel syndrome. Dr. Weiss opined that, under American Medical Association,
Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides)2 appellant had 31 percent
impairment of the left arm, 13 percent impairment of the right arm and 15 percent impairment of
the left leg.
The Office referred Dr. Weiss’ report to the Office’s medical adviser who, in a report
dated January 2, 2004, recommended an impartial examination after reviewing the reports of the
second opinion physicians, Drs. Aiken and Huppert, who determined that there was no motor
impairment on a neurologic basis and appellant’s symptoms were not due to a work injury but an
underlying multifocal degenerative joint disease and Dr. Weiss, her physician, who opined that
she had work-related impairment of the both arms and the left leg. On January 21, 2004 the
Office found a conflict of medical opinion between Drs. Weiss and Fried, appellant’s physicians,
and Drs. Aiken and Huppert, Office referral physicians.
To resolve the conflict, the Office referred appellant to Dr. Barry Silver, a Board-certified
orthopedic surgeon. In a September 17, 2004 report, Dr. Silver reviewed the medical record,
noted a history of appellant’s work-related injury and examined her. He noted examination
findings of normal station and gait, negative Spurling test, thoracic and lumbar spine tenderness
but no spasm. Dr. Silver noted range of motion of the elbows and hands, with evidence of
atrophy of the thenar eminence, positive Tinel’s sign, normal motor power and normal range of
motion of the knees, ankles and feet. He opined that appellant’s multiple orthopedic problems
were rheumatological in origin and not work related. Dr. Silver disagreed with the conclusions
of Dr. Weiss and noted that appellant did not develop a repetitive trauma disorder or bilateral
plexopathy as a result of her work duties; rather, her inability to work was result of an underlying
rheumatological disorder which began in the mid 1990’s.
Appellant submitted an August 4, 2004 report from Dr. Fried who noted that appellant
remained symptomatic with pain, numbness and tingling in her arms and hands. Dr. Fried
repeated his previous diagnoses and noted a positive supraclavicular Tinel’s sign on the left and
at the median nerves of both wrists, positive Phalen’s bilaterally for dysesthesia. Also submitted
was a September 4, 2003 EMG that revealed marginal left brachial plexus level neuropathy of
the upper and lower trunks, moderate left ulnar nerve segmental neuropathy at the elbow level
and bilateral and moderate radial nerve segmental neuropathy at the dorsal elbow levels. Also
appellant submitted an MRI scan of the lumber spine dated September 22, 2004, which revealed
a mid level bulge at L4-5 and mild diffuse annular bulging at L5-S1.
2

A.M.A., Guides (5th ed. 2001).

3

On January 11, 2005 the Office proposed to terminate appellant’s compensation benefits
on the grounds that Dr. Silver’s report established no residuals of the work-related conditions.
Appellant’s attorney submitted a brief dated January 18, 2005 and advised that Dr. Silver did not
have a complete statement of accepted facts, that he had no history of her work duties and was
not properly selected from the physician’s directory system.
By decision dated February 17, 2005, the Office terminated appellant’s compensation
benefits effective February 17, 2005 on the grounds that the weight of the medical evidence
established that she had no continuing disability resulting from her work injury.
In a letter dated February 22, 2005, appellant requested an oral hearing which was held
on July 20, 2005. She submitted reports from Dr. Fried dated March 9 and July 16, 2005 that
provided a summary of treatment since February 1998. Dr. Fried indicated that appellant
remained symptomatic with ongoing evidence of work-related nerve injuries and repetitive strain
syndrome. He disagreed with the findings of Dr. Silver and asserted that appellant’s ongoing
limitations and conditions were caused by her work duties.
In a November 7, 2005 decision, the hearing representative set aside the February 17,
2005 decision, finding that the Office incorrectly found a conflict between the Office physicians,
Drs. Aiken and Huppert, and appellant’s physician, Dr. Fried. The hearing representative noted
that Dr. Huppert was speculative and Dr. Aiken did not address whether appellant had permanent
impairment or residuals of her accepted conditions. The hearing representative found that, since
there was no true conflict between Drs. Aiken and Huppert and Drs. Weiss and Fried,
Dr. Silver’s report would be considered a second opinion. The hearing representative
determined that there was a conflict between Dr. Fried, appellant’s treating physician, who noted
that she had continued work-related residuals and Dr. Silver who opined that her symptoms were
of a rheumatological origin and that she did not have an underlying brachial plexopathy and
radial tunnel neuropathy. The hearing representative instructed the Office to refer appellant to an
impartial medical specialist to resolve the medical conflict regarding any continuing residuals or
permanent impairment. The Office subsequently referred appellant to Dr. William H. Spellman,
a Board-certified orthopedic surgeon, to resolve the conflict.
In a February 11, 2006 report, Dr. Spellman noted appellant’s medical history since 1997
and also noted the history of her work-related injury. Physical examination revealed: no
asymmetrical atrophy of the neck, shoulder girdle and upper back; no scapular winging; full
painless range of motion of the neck and both shoulders with no impingement; full painless
range of motion of the elbows, wrist and all distal joints; full distal motor strength and negative
Tinel’s and Phalen’s signs at the wrist symmetrically with full distal motor strength.
Dr. Spellman opined that appellant’s physical examination was not consistent with sequelae in
her neck, upper back, shoulder girdle area or left upper extremity as a result of the reported
events of July 28, 2000. He noted that appellant fully recovered from the events of July 28, 2000
and required no further treatment or restrictions.
On February 23, 2006 the Office requested clarification from Dr. Spellman, specifically
requesting that he address whether appellant had residuals of the accepted left carpal tunnel
syndrome, left shoulder bursitis and cervicothoracic strain. In a March 7, 2006 addendum,
Dr. Spellman opined that appellant had no residuals of the accepted conditions of left carpal

4

tunnel syndrome, left shoulder bursitis and cervicothoracic strain. He noted that the physical
examination of appellant on February 11, 2006 revealed no abnormalities of her neck, upper
back or upper extremities and opined that she had no continuing residuals or permanent
impairment as a result of her accepted conditions.
On March 9, 2006 the Office issued a notice of proposed termination of all medical
benefits on the grounds that Dr. Spellman’s reports dated February 11 and March 7, 2006
established no residuals of the work-related employment injuries. Appellant submitted a
March 20, 2006 statement and noted that Dr. Spellman did not have a complete statement of
accepted facts and his conclusions were not supported by medical rationale. She submitted a
May 1, 2006 report from Dr. Fried who disagreed with Dr. Spellman and noted that
Dr. Spellman’s opinions were based on an examination that was not consistent with multiple
serial examinations performed by Dr. Fried which revealed scapular winging and a positive
Tinel’s sign. Dr. Fried noted that Dr. Spellman failed to account for the positive EMG nerve
conduction studies and he lacked an understanding of appellant’s work activities. He repeated
his previous diagnoses and opined that appellant continued to have residuals of her accepted
work injury and was not capable of returning to her previous job.
On April 10, 2006 the Office requested further clarification from Dr. Spellman. The
Office specifically noted that it had accepted that appellant developed an occupational disease at
work and asked that Dr. Spellman provide additional rationale to support his opinion that the
accepted conditions had resolved. In an addendum report dated May 16, 2006, Dr. Spellman
opined that appellant had no residuals of her accepted left carpal tunnel syndrome, left shoulder
bursitis and cervicothoracic strain and he based his opinion on the normal physical examination
which was consistent with her having fully recovered. He opined that appellant did not require
further treatment or restrictions for these conditions as they had resolved.
In a May 30, 2006 decision, the Office terminated appellant’s medical benefits effective
May 30, 2006 on the grounds that the weight of the medical evidence, represented by
Dr. Spellman, established that she had no residuals of her accepted conditions of left shoulder
bursitis, left carpal tunnel syndrome and cervical thoracic strain. The Office noted that, as
Dr. Spellman found that appellant had recovered from the work injury and had no continuing
residuals or impairment of the left arm, there was no basis for a schedule award.
Appellant requested an oral hearing which was held on October 25, 2006. In a
December 13, 2006 decision, the hearing representative affirmed the May 30, 2006 Office
decision, finding that appellant had no residuals due to her accepted conditions.
On August 31, 2006 appellant filed a recurrence of disability claim, alleging that on
August 25, 2006 she had worsening of her left shoulder pain and carpal tunnel syndrome and
stopped work. She noted that her last job at the employing establishment was light duty.
On January 29, 2007 the Office advised appellant of the type of factual and medical
evidence needed to establish her claim for a recurrence of disability. Appellant submitted a
February 8, 2007 statement noting that, since March 14, 2003, she worked limited duty until
August 25, 2006 when her supervisor instructed her leave the facility until she could perform the

5

full functions of her job description. She contended that the employing establishment could not
accommodate her medical restrictions beginning August 25, 2006.
In a decision dated March 5, 2007, the Office denied appellant’s claim for a recurrence of
disability.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.4 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.5
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for left shoulder bursitis, left carpal tunnel
syndrome and cervical thoracic strain. The Office subsequently developed the medical evidence
and determined that a conflict in medical opinion existed between appellant’s attending
physician, Dr. Fried, a Board-certified family practitioner, who disagreed with the Office referral
physician, Dr. Silver, a Board-certified orthopedist, concerning whether she had any continuing
work-related condition and permanent impairment. Consequently, the Office referred appellant
to Dr. Spellman to resolve the conflict.6
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.7
The Board finds that, under the circumstances of this case, the opinion of Dr. Spellman is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant’s work-related condition has ceased.
In his February 11, 2006 report, Dr. Spellman reviewed appellant’s history, reported
findings and noted that she exhibited no objective complaints or definite work-related
abnormality in her condition. He opined that there were no objective findings on examination to
3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

5

Id. Leonard M. Burger, 51 ECAB 369 (2000).

6

See 5 U.S.C. § 8123(a).

7

Aubrey Belnavis, 37 ECAB 206 (1985). See id.

6

support any residuals of the accepted conditions as examination of the neck, shoulder girdle and
upper back revealed no asymmetry or asymmetrical atrophy, no scapular winging, full painless
range of motion of the neck, both shoulders, elbows, wrist and all distal joints, full motor
strength was full and negative Tinel’s and Phalen’s signs. Dr. Spellman opined that appellant’s
physical examination was not consistent with sequelae in her neck, upper back, shoulder girdle
area or left upper extremity as a result of the reported events of July 28, 2000. He opined that
appellant fully recovered and required no further treatment or restrictions. In supplemental
reports dated March 7 and May 16, 2006, Dr. Spellman opined that appellant had no residuals or
permanent impairment of the accepted conditions of left carpal tunnel syndrome, left shoulder
bursitis and cervicothoracic strain. He noted that the physical examination of appellant on
February 11, 2006 revealed no abnormalities of her neck, upper back or upper extremities and
concluded that her conditions had resolved.
Appellant submitted a May 1, 2006 report from Dr. Fried who disagreed with
Dr. Spellman and asserted that Dr. Spellman’s opinions were based on an examination that was
not consistent with his findings and that Dr. Spellman did not understand appellant’s work
activities or account for the positive EMG and nerve conduction studies. Dr. Fried opined that
appellant continued to have residuals of her accepted work injury and could not return to her
previous job. However, he did not specifically explain how any continuing condition or medical
restrictions were causally related to the accepted employment condition. The Board has found
that vague and unrationalized medical opinions on causal relationship have little probative
value.8 Additionally, Dr. Fried’s reports are similar to his prior reports and are insufficient to
overcome that of Dr. Spellman or to create a new medical conflict.9
The Board finds that Dr. Spellman had full knowledge of the relevant facts and evaluated
the course of appellant’s condition. He is a specialist in the appropriate field. At the time
benefits were terminated, Dr. Spellman clearly opined that residuals of appellant’s accepted
conditions had resolved. His opinion as set forth in his reports is found to be probative evidence
and reliable. The Board finds that Dr. Spellman’s opinion constitutes the weight of the medical
evidence and is sufficient to justify the Office’s termination of benefits.
LEGAL PRECEDENT -- ISSUE 2
If the Office meets its burden of proof to terminate appellant’s compensation benefits, the
burden shifts to her to establish that she had continuing disability causally related to her accepted
employment injury.10 To establish a causal relationship between the condition, as well as any
disability claimed and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence, which includes a physician’s
8

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
9

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992);
Dorothy Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. Fried’s reports do not contain new findings or
rationale upon which a new conflict might be based.
10

Manuel Gill, 52 ECAB 282 (2001); George Servetas, 43 ECAB 424, 430 (1992).

7

rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.11
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals of
her left shoulder bursitis, left carpal tunnel syndrome and cervical thoracic strain. Subsequent to
the termination of benefits, appellant did not submit any new medical evidence.
The Board notes that, before the Office hearing representative and on appeal, appellant
asserted that the statement of accepted facts dated November 21, 2005 was inaccurate and
prejudicial. She asserted that Dr. Spellman was misdirected with regard to the nature of
appellant’s injury, his reports contained no rationale for his findings and he failed to reference
the EMG studies. The Board has reviewed Dr. Spellman’s reports. Dr. Spellman reviewed
appellant’s history in detail and, as noted above, demonstrated an awareness of the occupational
disease which commenced in July 2000 and her accepted conditions. Despite appellant’s
contention regarding the statement of accepted facts, the impartial medical examiner adequately
addressed her accepted injuries in this claim. Dr. Spellman provided findings on examination of
each of these areas and noted diagnostic testing. He found no basis on which to attribute any
continuing residuals to appellant’s accepted employment conditions. Consequently, appellant
has not established entitlement to continuing benefits.
LEGAL PRECEDENT -- ISSUE 3
The schedule award provision of the Federal Employees’ Compensation Act12 and its
implementing regulations13 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.14

11

See Connie Johns, 44 ECAB 560 (1993); James Mack, 43 ECAB 321 (1991).

12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404 (1999).

14

Id.

8

ANALYSIS -- ISSUE 3
On appeal, appellant alleges that she is entitled to a schedule award for permanent
impairment of her left upper extremity. The Office accepted appellant’s claim for left carpal
tunnel syndrome, left shoulder bursitis and cervicothoracic strain. As noted above, the Office
found that a conflict existed in the medical evidence between appellant’s attending physician,
Dr. Fried and Dr. Weiss, who disagreed with the Office referral physician, Dr. Silver concerning
whether appellant had any permanent impairment of the left upper extremity. Consequently, the
Office referred appellant to Dr. Spellman to resolve the conflict.
The Board finds that, under the circumstances of this case, the opinion of Dr. Spellman is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant has no impairment of the left upper extremity.
Dr. Spellman reviewed appellant’s history, reported findings and noted an essentially
normal physical examination. He noted findings upon physical examination of no atrophy of the
neck, shoulder girdle and upper back, full painless range of motion of the neck, both shoulders,
elbows, wrist and all distal joints with no impingement present and full distal motor strength. In
his March 7, 2006 supplemental report, Dr. Spellman opined that, in accordance with the fifth
edition of the A.M.A., Guides, appellant did not have any permanent impairment of the left
upper extremity as a result of her accepted conditions.
The Board finds that Dr. Spellman properly determined that there was no basis under the
A.M.A., Guides for a schedule award for the left arm.15
LEGAL PRECEDENT -- ISSUE 4
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.16
Where appellant claims a recurrence of disability due to an accepted employment-related injury,
she has the burden of establishing by the weight of reliable, probative and substantial evidence
that the recurrence of disability is causally related to the original injury.17 This burden includes
the necessity of furnishing evidence from a qualified physician who, on the basis of a complete
and accurate factual and medical history, concludes that the condition is causally

15

This does not preclude appellant from pursuing a schedule award for the right arm under claim
number 03-2003692.
16

20 C.F.R. § 10.5(x).

17

Robert H. St. Onge, 43 ECAB 1169 (1992).

9

related to the employment injury.18 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.19
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.20 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.21 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.22
ANALYSIS -- ISSUE 4
The Office accepted appellant’s claim for left carpal tunnel syndrome, left shoulder
bursitis and cervicothoracic strain. As noted above, the Office found that a conflict existed in the
medical evidence and referred appellant to an impartial medical examiner, Dr. Spellman, who
determined that she had no residuals or permanent impairment of the accepted conditions. On
May 30, 2006 the Office terminated appellant’s compensation.
Appellant did not submit any medical evidence in support of her claim for recurrence of
disability commencing August 25, 2006. Instead, she noted that the employing establishment did
not make light duty available after August 25, 2006. The Board notes that at the time of the
claimed recurrence of disability appellant was working a light-duty position. However, as noted
above, appellant’s compensation benefits were terminated on May 30, 2006 based on a referee
physician’s report which determined that she had no residuals or permanent impairment due to
her accepted work conditions. Therefore, the light-duty position was not based on restrictions
that were necessitated by an employment injury. While a claimant who is disabled from the job
held when injured on account of employment-related residuals, returns to a light-duty position,
the claimant can establish a recurrence by showing a change in the nature and extent of the
light-duty requirements.23 However, in this case, because appellant no longer had work-related
residuals after May 30, 2006 she had no need for light duty due to her work-related condition.
18

Section 10.104(a)-(b) of the Code of Federal Regulations provides that when an employee has received medical
care as a result of the recurrence, he or she should arrange for the attending physician to submit a detailed medical
report. The physician’s report should include the physician’s opinion with medical reasons regarding the causal
relationship between the employee’s condition and the original injury, any work limitations or restrictions and the
prognosis. 20 C.F.R. § 10.104.
19

See Robert H. St. Onge, supra note 17.

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

21

For the importance of bridging information in establishing a claim for a recurrence of disability, see Robert H.
St. Onge, supra note 17; Shirloyn J. Holmes, 39 ECAB 938 (1988); Richard McBride, 37 ECAB 748 (1986).
22

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

23

Terry R. Hedman, 38 ECAB 222 (1986). See 20 C.F.R. § 10.5(x) for the definition of a recurrence of
disability.

10

As noted, appellant has the burden of proof to establish her claim for a recurrence of
disability and this burden includes the necessity of furnishing medical evidence from a physician
who concludes that the condition is causally related to the employment injury. In this instance,
she failed to submit medical evidence supporting a recurrence of disability beginning
August 25, 2006. Therefore, appellant has not met her burden of proof in establishing a
recurrence of disability.
CONCLUSION
The Board finds that the Office has met its burden of proof to terminate benefits effective
May 30, 2006 and that appellant failed to establish that she had any continuing disability after
May 30, 2006. It further finds that the Office properly denied appellant’s request for a schedule
award for the left upper extremity and that appellant failed to establish that she had a recurrence
of disability on August 25, 2006 causally related to her accepted work condition.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 5, 2007 and December 13, 2006 are affirmed.
Issued: April 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

